Filed 11/1/17; Modified and Certified for Pub. 11/30/17 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                                DIVISION ONE


In re the Marriage of Stacy Dalgleish                    B266579
and Piero Selvaggio.
__________________________________                       (Los Angeles County
                                                         Super. Ct. No. BD430584)
STACY DALGLEISH,

       Plaintiff and Appellant,

       v.

PIERO SELVAGGIO,

       Defendant and Appellant.



      APPEALS from orders of the Superior Court of Los Angeles
County. Ralph C. Hofer, Judge. Affirmed in part and reversed in
part with directions.
      Law Office of Leslie Ellen Shear, Leslie Ellen Shear and
Julia C. Shear Kushner for Plaintiff and Appellant.
      Law Offices of James R. Eliaser, James R. Eliaser and
Joanne D. Ratinoff for Defendant and Appellant.
       Stacy Dalgleish, the petitioner in a marital dissolution
proceeding, and Piero Selvaggio, the respondent in that
proceeding, both appeal from postjudgment orders of the trial
court. Those orders enforced one of the terms of the parties’
stipulated judgment, which required an equalization payment
from Selvaggio to Dalgleish following a joint appraisal of certain
real property. Dalgleish claims that the trial court erred in
awarding interest on that payment from the date of the trial
court’s ruling rather than the date the payment was due, about
19 months earlier. In his cross-appeal, Selvaggio claims that the
trial court erred in finding that the appraisal in fact was a joint
appraisal as required by the judgment. We agree with
Dalgleish’s claim and reject Selvaggio’s. We therefore reverse the
trial court’s orders only with respect to the date when interest on
the equalization payment began to accrue.
                          BACKGROUND
1.     The Appraisal
       On December 7, 2009, the parties executed and the trial
court approved a 37-page “Stipulated Further Judgment on
Reserved Issues” (Judgment) addressing property division and
other topics. The Judgment stated that it was “the entire
agreement of the parties exclusive of the issues of custody and
visitation.” The Judgment was filed on December 9, 2009.
       In paragraph 1.C.iii, under the heading, “Equalizing
Payments,” the Judgment directed that: “The parties shall
forthwith engage a joint real estate appraiser to appraise the real
properties located at 3115 and 3125 Pico Boulevard, Santa
Monica, California as of September 2, 2008 and their fair market
values at the time of the Transmutation Agreement executed by
the parties on May 1, 2003. If there was an increase in the fair




                                2
market value of said properties between those two dates, then
Respondent shall, within ten (10) days of receipt of the appraisal
report, pay Petitioner, tax free, a sum equal to one-half (1/2) of the
increase in value of said properties as determined by the
appraiser.” The Judgment did not provide any right or describe
any procedure to challenge the results of the joint appraisal for
purposes of calculating this payment (the Equalization Payment).
      In late 2012 and early 2013, Judith Forman, counsel for
Dalgleish, and James Eliaser, counsel for Selvaggio, had various
communications with each other and with Larry Sommer, an
appraiser, about retaining Sommer to conduct an appraisal of the
properties on Pico Boulevard (the Pico Property). Sommer did
not send out an engagement letter, but he understood that he had
been retained by both parties and proceeded to work on
appraising the Pico Property. During the course of his work he
communicated with both parties jointly concerning the status of
the project and when he would finish.
      Sommer completed his work on the appraisal of the Pico
Property (the Appraisal) and prepared a report that he sent to
both parties on July 26, 2013. The Appraisal valued the Pico
Property at $1,618,542 as of May 1, 2003, and $3,810,645 as of
September 2, 2008. One-half the amount of the appreciation was
therefore $1,096,051.50.
      After the Appraisal was completed, the parties had various
communications with each other about clearing title on the Pico
Property. Then, in February 2014, a business lawyer for
Selvaggio wrote to Sommer, raising questions about the
methodology and the results of the Appraisal. In
communications with Forman, Selvaggio’s lawyer also questioned
whether the parties had in fact jointly retained Sommer. The




                                  3
parties had further communications about the Appraisal and the
Equalization Payment, but reached no agreement about the
adequacy of the Appraisal and whether Sommer had been jointly
retained.
2.     Dalgleish’s Request for Order Enforcing the
       Judgment
       On August 6, 2014, Dalgleish filed a Request for Order
(RFO), seeking enforcement of the Judgment with respect to the
Equalization Payment. The RFO asked the trial court to find
that the “amount of $1,095,000 was due from Respondent to
Petitioner on August 5, 2013 under Paragraph 1.C.iii of the
Judgment,” and that under Code of Civil Procedure1 section
685.010, “statutory interest at the rate of 10% per annum has
been accruing on the amount of $1,095,000 since August 5, 2013
and shall continue to accrue until paid in full.” Selvaggio
opposed the motion on the ground that Dalgleish had never
agreed to retain Sommer and the Appraisal was therefore not a
joint appraisal as required by the Judgment.
       The court held a hearing on the RFO on October 31, 2014.
The court announced its tentative findings that: (1) there was no
right under the Judgment to challenge the Appraisal; (2) Sommer
was hired as a joint appraiser pursuant to paragraph 1.C.iii of
the Judgment; and (3) even if there had been no agreement to
hire Sommer, Selvaggio was equitably estopped from challenging
whether the Appraisal was joint. During the argument that
followed the court’s tentative ruling, Selvaggio’s counsel, Eliaser,
made a request to cross-examine Sommer. After some discussion


      1Subsequent undesignated statutory references are to the
Code of Civil Procedure.




                                 4
about the consequences of Selvaggio’s failure to file a written
request for cross-examination under Family Code section 217, the
court asked Dalgleish’s counsel, Forman, whether she was willing
to agree to an evidentiary hearing at which Sommer would
testify, or whether she was satisfied with the record as it stood.
The court stated that, if it were to enter a judgment without
further proceedings, interest would run from the current date,
“not last summer.” Forman asked the court to confirm that, if
she agreed to a further evidentiary hearing and Dalgleish
prevailed, interest would be retroactive to October 31, 2014. The
court replied, “Yes, it would be retroactive to today.” Forman
stipulated to the further hearing on Dalgleish’s behalf.
       The evidentiary hearing took place on March 11, 2015.
Sommer testified that he understood he was jointly retained by
Forman and Eliaser. At the conclusion of the hearing, the
trial court announced its findings that the Appraisal was
joint and that Selvaggio was to pay Dalgleish one-half of the
$2,192,103 appreciation amount pursuant to paragraph
1.C.iii of the Judgment. The court stated that, although the
Judgment required payment within 10 days, “[t]he court can
alter that to be 90-day period with interest accruing as of
October 31, 2014 pursuant to the court’s prior order.”
       Eliaser asked to be heard on the issue of interest. He
argued that interest could start to accrue only “from the date
on which there is a ruling as to a sum certain,” and that
there was no sum certain until the court’s ruling that day.
The court accepted that argument and modified its ruling to
order interest on the Equalization Payment beginning
March 11, 2015. After some additional argument on the




                                5
issue of interest, the court explained its reasoning that
“today’s ruling is a type of final judgment at which time the
court is entering a specific amount of money that is due,”
and that therefore interest could not have accrued earlier.
      The court declined further briefing on the issue.
Dalgleish nevertheless filed a motion to change the court’s
order with respect to the date when interest began to accrue.
After a hearing on May 12, 2015, the court denied
Dalgleish’s motion. The court found that Selvaggio “had a
good faith basis to challenge the Appraisal such that there
was no amount certain for a monetary judgment in existence
until the court’s ruling on March 11, 2015.” The court also
stated that “the judgment in terms of the amount of
appreciation was contingent and there was no amount
certain when the judgment was entered back in 2009. And
the court has also found that the judgment was not self-
executing, given these particular set of facts.”
      The court subsequently filed written orders setting
forth its findings of fact and rulings on the issues of the joint
Appraisal and interest on the Equalization Payment. The
court found that “[t]here is ample evidence to determine
through words, emails, and conversations and exchanges
between the parties and the appraiser that the objective
intent of the parties was to, and they did, jointly retain Mr.
Sommer as their expert.” Based upon the Appraisal and
paragraph 1.C.iii of the Judgment, the court therefore found
that the increase in fair market value of the Pico Property




                                6
from May 1, 2003, to September 2, 2008, was $2,192,103,
and that Selvaggio owed half that amount to Dalgleish.
      Consistent with the trial court’s oral findings at the
May 12, 2015 hearing, the court’s final order also stated that
the “March 11, 2015 Ruling is a type of final judgment under
CCP §665.020(a)[2] at which time the Court is entering a
specific amount of money that is due, and therefore interest
entered under this Code section could not have accrued prior
to [March 11, 2015].” The court ordered that the amount of
$1,096,051.50 was payable from Selvaggio to Dalgleish, with
interest accruing at the statutory rate of 10 percent from
March 11, 2015.
                          DISCUSSION
1.     Interest Began to Accrue on the Amount of the
       Equalization Payment When It Was Due Under the
       Judgment
       The parties agree that the issue of when interest begins to
accrue on an amount included in a monetary judgment is a
question of law that we review de novo. (See Chodos v. Borman
(2015) 239 Cal. App. 4th 707, 712 (Chodos).) We also
independently interpret a marital settlement agreement
incorporated into a dissolution judgment unless there is
conflicting parol evidence affecting its meaning. (In re Marriage
of Simundza (2004) 121 Cal. App. 4th 1513, 1518.) Here, there is
no parol evidence to interpret. We therefore apply a de novo
standard to our review of the trial court’s order concerning the


      2The court apparently intended to cite section 685.020,
subdivision (a).




                                 7
relevant date for computing interest on the Equalization
Payment.
      a.    The $1,096,051.50 Equalization Payment is a
            money judgment to which statutory interest
            applies
      Section 685.020 provides that “interest commences to
accrue on a money judgment on the date of entry of the
judgment.” Paragraph 1.C.iii of the Judgment required the
payment of money by Selvaggio to Dalgleish. That portion of the
Judgment was therefore a “money judgment” for purposes of
section 685.020. (See § 680.270; In re Marriage of Pollard (1988)
204 Cal. App. 3d 1380, 1383 (Pollard).)
       In Pollard, a husband and wife reached an agreement on
the division of equity in their residence that was incorporated
into a judgment of dissolution. (Pollard, supra, 204 Cal.App.3d
at p. 1382.) The wife was to continue to live in the residence, and
the husband was to receive $33,429.50 as his equity share.
(Ibid.) However, the wife did not have any present ability to pay
that sum and minor children continued to live with her. Thus,
the parties agreed that the sum would be due upon sale of the
home. Their agreement gave the wife sole discretion to decide
when to sell. (Ibid.) Over six years later, the wife still had not
sold the residence, and the husband sought interest on the
$33,429.50. (Id. at pp. 1382–1383.)
       The court held that the $33,429.50 equalization payment
was a “money judgment on which interest accrues from the date
of its entry, in the absence of an express or implied agreement by
the parties to the contrary.” (Pollard, supra, 204 Cal.App.3d at
p. 1382.) A contrary ruling would have permitted the wife to
enjoy the use of the home and benefit from the appreciation on its




                                8
value while depriving the husband of the use of his money award.
(Id. at pp. 1382–1383.) The court cited Wuest v. Wuest (1945) 72
Cal. App. 2d 101 (Wuest), which similarly held that a payment in
lieu of a division of community property was a money judgment
that accrued interest from the date of entry. (Pollard, at pp.
1384–1385.)
       The parties here similarly agreed to a judgment that
included an Equalization Payment to compensate Dalgleish for
her share of the appreciation of the Pico Property. Interest on
the payment began to accrue on the date it was due.3 A contrary
ruling would deprive Dalgleish of the value of the money she was
due from her share of the Pico Property while Selvaggio
continued to enjoy the benefit of appreciation on that property.


      3  The parties agreed in their stipulated Judgment that the
Equalization Payment was to be due, not on the date the
Judgment was entered, but 10 days after receipt of the joint
Appraisal. This is consistent with the general equitable principle
that “ ‘a person who does not know what sum is owed cannot be in
default for failure to pay.’ ” (Lucky United Properties Investment,
Inc. v. Lee (2013) 213 Cal. App. 4th 635, 652–653 (Lucky), quoting
Chesapeake Industries, Inc. v. Togova Enterprises, Inc. (1983) 149
Cal. App. 3d 901, 906.) Assessing interest from the date the
payment was required under the Judgment is also logical, as
otherwise Selvaggio would be charged with interest before a
payment was actually due. (Cf. § 685.020, subd. (b) [“Unless the
judgment otherwise provides, if a money judgment is payable in
installments, interest commences to accrue as to each installment
on the date the installment becomes due”].) In any event,
Dalgleish seeks interest only from August 5, 2013—10 days after
receipt of the Appraisal—and we therefore need not consider any
argument that interest on the Equalization Payment should have
begun to accrue at the time the Judgment was entered in 2009.




                                9
      Selvaggio’s reliance on In re Marriage of Teichmann (1984)
157 Cal. App. 3d 302 (Teichmann) is misplaced. In that case, an
interlocutory judgment of dissolution provided that the parties’
residence was to be sold. After the sale, the wife was to receive
$89,000 from the proceeds and the husband $3,100. After those
payments, the balance of the equity was to be divided equally
between the parties to effectuate “ ‘an exactly equal division of
the community property.’ ” (Id. at p. 305.) However, because of
market conditions the home was not sold for another 19 months.
The wife, who continued to live in the residence until the sale,
sought interest on the $89,000 from the date of the interlocutory
judgment. (Ibid.)
      The court held that the $89,000 sum was not a money
judgment that accumulated statutory interest. The court
distinguished other cases, including Wuest, in which “the
recipient spouse was to receive payments directly from the other
spouse.” (Teichmann, supra, 157 Cal.App.3d at p. 307.) In
contrast, the stipulated judgment in Teichmann simply divided
the parties’ property. (Ibid.)
      Here, as in Wuest, the Judgment did not merely divide the
parties’ property but required one spouse, Selvaggio, to make an
equalization payment of a specific amount to the other, Dalgleish.
Moreover, unlike the wife in Teichmann who “shared equally the
benefit of the increasing value of the home due to the 19 months’
appreciation . . . and in the interim had full use and enjoyment of
the property” (Pollard, supra, 204 Cal.App.3d at p. 1384),
Dalgleish did not obtain any benefit from appreciation in the Pico
Property after September 2, 2008, and did not enjoy any use of
the property.




                                10
       The trial court here apparently concluded that the relevant
“judgment” for purposes of computing interest was not the
parties’ stipulated Judgment but rather its own March 11, 2015
ruling on Dalgleish’s RFO. The court characterized that ruling as
“a type of final judgment” that set the amount of money that was
due and found that interest therefore could not have accrued
earlier.
       That ruling was erroneous. The trial court’s March 11,
2015 order did not result in a new judgment, but simply enforced
the already existing Judgment. For purposes of accruing
interest, the “date of entry of the judgment” is the critical date,
not the date when any postjudgment challenges might be
resolved. (§ 685.020, subd. (a).)4 Thus, the general rule is that
“[a] judgment bears legal interest from the date of its entry in the
trial court even though it is still subject to direct attack.”
(Stockton Theatres, Inc. v. Palermo (1961) 55 Cal. 2d 439, 442.)
Even when a judgment is modified on appeal, the “new sum
draws interest from the date of entry of the original order, not
from the date of the new judgment.” (Ibid.) Only if a judgment is
reversed on appeal does the new award subsequently entered by
the trial court bear interest from the date of the new judgment.
(Id. at pp. 442–443; see Chodos, supra, 239 Cal.App.4th at pp.
712–713.)
       Although the court in Wuest did not discuss this rule, the
result in that case was consistent with it. The court concluded
that interest began to accrue on the husband’s equalization debt
when the original judgment was entered, even though the wife


      4 Unless the clerk maintains a judgment book, the date of
entry of a judgment is the date it is filed with the clerk. (§ 668.5.)




                                 11
subsequently obtained a revised judgment after successfully
challenging the portion of the original judgment that permitted
the husband to pay his obligation in installments. (See Wuest,
supra, 72 Cal.App.2d at pp. 111–112.)
       b.    The appraisal procedure in the Judgment set a
             specific sum for payment
       Selvaggio also argues that interest could not accrue on the
Equalization Payment until the trial court’s March 11, 2015
ruling because, until that date, the amount of the payment was
not a “sum certain” on which interest could be calculated.
Although Selvaggio cites no statutory or case authority for this
argument, it is apparently based on the equitable principle
discussed above that a party cannot be in default for failure to
pay a judgment until the party knows what amount he or she
owes. (See Lucky, supra, 213 Cal.App.4th at pp. 652–653.) That
principle does not apply here, as the Appraisal set the amount
that Selvaggio owed.
       The fact that the Appraisal established the specific amount
of the Equalization Payment after the Judgment was already
entered did not make a further court order necessary for the
accumulation of interest. The Judgment did not contemplate any
such order. It established no procedure to calculate the
Equalization Payment other than the joint appraisal itself. Nor
did the Judgment anticipate further negotiation to set the
amount. By specifying a joint appraisal, the parties required
agreement on the selection of the appraiser, not on the amount of
the appraisal. The parties further agreed that the Judgment




                               12
“constitutes the entire agreement of the parties exclusive of the
issues of custody and visitation.”5
      A judgment may be final while still contemplating further
acts by the parties to effectuate the judgment’s terms. For
example, the parties here included a typical term requiring them
to “promptly execute all documents and instruments necessary or
convenient to vest title and estates in the other as provided in
this Stipulated Further Judgment to effectuate its purpose and
intent.” When such terms are included and a party fails to
comply, further court action might be necessary to enforce the
judgment. But the fact that, as here, it is necessary to file a
postjudgment motion to obtain relief that the judgment requires
does not affect the finality of the judgment for purposes of
accruing interest, even if there is a good faith basis for the other
party to oppose the motion.
      Here, the Appraisal established the precise amount of the
Equalization Payment. In ruling on Dalgleish’s RFO, the trial
court merely resolved a conflict over whether that amount was in
fact due. In the analogous area of prejudgment interest under
Civil Code section 3287, subdivision (a), certainty about the sum

      5 In this respect, the appraisal process in the Judgment
was similar to the typical procedure in which costs and attorney
fees are ordered as part of a judgment but the amount of the costs
and fees is not determined until after the judgment is entered.
For prejudgment costs and fees set as a result of such a process,
interest begins to accrue on the date the judgment is entered
even though the actual amounts are determined later. (See
Lucky, supra, 213 Cal.App.4th at p. 650.) Even postjudgment
enforcement costs are incorporated into the principal amount of
the judgment and accumulate interest when awarded. (Id. at pp.
651–654.)




                                13
owed is “absent when the amounts due turn on disputed facts,
but not when the dispute is confined to the rules governing
liability.” (Olson v. Cory (1983) 35 Cal. 3d 390, 402, italics added;
see Bullock v. Philip Morris USA, Inc. (2011) 198 Cal. App. 4th
543, 574 [“A legal dispute as to the plaintiff’s entitlement to the
amount awarded does not render the damages uncertain”];
Wisper Corp. v. California Commerce Bank (1996) 49 Cal. App. 4th
948, 958 [“it is clear that Civil Code section 3287 looks to the
certainty of the damages suffered by the plaintiff, rather than to
a defendant’s ultimate liability, in determining whether
prejudgment interest is mandated”].)6
       The same principle applies here. Selvaggio disputed
whether the Appraisal met the requirements of the Judgment.
He did not dispute the amount of the Appraisal, and the
Judgment gave him no right to do so. Having lost his argument

      6 Although we conclude that postjudgment interest was
legally required on the Equalization Payment pursuant to the
Judgment under Code of Civil Procedure section 685.020,
subdivision (a), we note that, even if the trial court’s March 11,
2015 ruling were considered to be a separate, operative
“judgment” for purposes of setting the Equalization Payment,
prejudgment interest on that payment would have been
appropriate under Civil Code section 3287, subdivision (a). That
subdivision provides that “[a] person who is entitled to recover
damages certain, or capable of being made certain by calculation,
and the right to recover which is vested in the person upon a
particular day, is entitled also to recover interest thereon from
that day.” This provision reflects the general principle that
“interest starts to accrue on the date that the amount owed has
been fixed or can be determined with certainty.” (Lucky, supra,
213 Cal.App.4th at p. 653.) The amount that Selvaggio owed was
fixed by the Appraisal.




                                14
that the Appraisal was not a joint appraisal as required by the
Judgment, he owed interest on the amount that the Appraisal set
from the date that the Equalization Payment was due.
      c.     The trial court did not have discretion to adopt
             a different date for the accrual of interest
      The trial court concluded that it was not required to award
interest from August 5, 2013, but that the interest award was
“discretionary based on various factors that the court has
described.” That conclusion was inconsistent with the law. The
accrual of interest on a money judgment is governed by statute.
(See § 685.020.) The court did not have discretion to alter the
statutory date that interest began to accrue. (In re Marriage of
Hubner (2004) 124 Cal. App. 4th 1082, 1091.)
      Selvaggio argues that the trial court had the discretion to
change its October 31, 2014 decision that interest would be
calculated from that date. But that argument does not address
whether the trial court had the discretion to order interest only
from March 11, 2015 (or, indeed, even from October 31, 2014,
absent a stipulation by the parties). Selvaggio does not argue
that Dalgleish agreed with the March 11, 2015 date, nor could he
do so based on the record. The trial court did not have the
discretion to order a date for the accrual of interest different from
the statutory date absent agreement to that date by Dalgleish.
2.    Selvaggio Has Failed to Identify Error in the Trial
      Court’s Ruling that the Appraisal Was a Joint
      Appraisal as Required by the Stipulated Judgment
      In his cross-appeal, Selvaggio argues that the trial court
erred in finding that the Appraisal was joint. However, he
supports this argument with only a half-page discussion in his
opening brief that refers to just four items of evidence: (1) there




                                 15
was no engagement letter or other formal written agreement with
Sommer; (2) only Selvaggio paid Sommer; (3) Forman “never
confirmed” that she agreed Sommer would be the joint appraiser;
and (4) Forman was “cagey and evasive” in her commitment to
retain Sommer. Selvaggio refers to the same evidence in his one-
page reply brief in arguing that “substantial evidence supports
Cross-Appellant’s assertion that it was not a joint appraisal.”
       Selvaggio misunderstands his task on appeal, and in doing
so fails to support his cross-appeal with sufficient citations to,
and discussion of, evidence in the record to merit consideration of
the appeal. As with other factual findings, we review the trial
court’s ruling that the parties jointly hired Sommer under the
substantial evidence standard. (Jessup Farms v. Baldwin (1983)
33 Cal. 3d 639, 660 (Jessup Farms).) Under that standard, the
power of this court “ ‘begins and ends with a determination as to
whether there is any substantial evidence, contradicted or
uncontradicted,’ to support the findings below.” (Ibid., quoting
Crawford v. Southern Pacific Co. (1935) 3 Cal. 2d 427, 429.) We
“view the evidence in the light most favorable to the prevailing
party, giving [Dalgleish] the benefit of every reasonable inference
and resolving all conflicts in [her] favor.” (Jessup Farms, at
p. 660, italics added.)
       Selvaggio ignores this standard by citing only selected
items of evidence that he claims support his interpretation of the
facts. He does not acknowledge contrary evidence that supports
Dalgleish’s position and therefore never addresses the real issue
on appeal, which is whether that evidence is sufficient to support
the trial court’s ruling in Dalgleish’s favor. That failure results
in the forfeiture of Selvaggio’s cross-appeal. (In re Marriage of
Fink (1979) 25 Cal. 3d 877, 887 [“ ‘an appellant who contends that




                                16
some particular finding is not supported is required to set forth in
his brief a summary of the material evidence upon that issue.
Unless this is done, the error assigned is deemed to be waived’ ”].)
       Even if Selvaggio had not forfeited his argument, only a
brief review of the trial court’s findings is necessary to find
abundant evidence supporting the court’s ruling.
       The trial court found an implied contract for the joint
retention of Sommer based upon the record of the parties’
communications. Selvaggio’s counsel, Eliaser, first proposed
hiring Sommer. Forman said that she wanted to speak with
Sommer to discuss, among other things, cost and Sommer’s
neutrality, as Sommer had previously acted as Selvaggio’s
“unilateral appraiser.” Forman did speak with Sommer. She
testified that she subsequently notified Eliaser that she and
Dalgleish “were in agreement that Mr. Sommer should perform
the joint appraisal for the parties.” Sommer testified that, after
his conversation with Forman, he understood that both Forman
and Eliaser were retaining him to prepare the Appraisal. The
trial court found that both Forman and Sommer were “credible on
this point.”
       The trial court noted that Sommer also testified that the
reason he did not prepare an engagement letter was because “it
slipped his mind and that he felt he did not need a joint retainer
agreement because he knew both lawyers well and had worked
with them over a course of time and that he started working
because he received money to start the project.” The evidence
supports that finding. With respect to payment, the trial court
found that “[t]here was discussion regarding how [Dalgleish]
would reimburse [Selvaggio] for advancing the full amount of the
payment up front.” That finding is also supported by the




                                17
evidence. Finally, the completed appraisal report stated that it
was prepared for both parties, and the report was addressed and
sent to both Forman and Eliaser.
       This evidence, which Selvaggio does not address, is
sufficient to support the trial court’s ruling that the Appraisal
was joint. We therefore reject Selvaggio’s cross-appeal.




                               18
                        DISPOSITION
      The trial court’s orders filed May 29, 2015, and June 17,
2015, are reversed only insofar as they order interest on the
$1,096,051.50 Equalization Payment to be calculated from
March 11, 2015. The matter is remanded to the trial court with
directions to enter an order awarding Dalgleish interest on the
Equalization Payment calculated from August 5, 2013. In all
other respects, the orders are affirmed. Dalgleish is entitled to
her costs on appeal.




                                          LUI, J.
We concur:



      ROTHSCHILD, P. J.



      CHANEY, J.




                                19
Filed 11/30/17
                 CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                          DIVISION ONE


In re the Marriage of Stacy Dalgleish       B266579
and Piero Selvaggio.
__________________________________          (Los Angeles County
                                            Super. Ct. No. BD430584)
STACY DALGLEISH,
                                           ORDER MODIFYING OPINION
       Plaintiff and Appellant,            AND CERTIFICATION
                                           FOR PUBLICATION
       v.
                                          [NO CHANGE IN JUDGMENT]
PIERO SELVAGGIO,

       Defendant and Appellant.



      It is ordered that the opinion filed herein on November 1,
2017, be modified as follows:
      On page 1, the appearances for plaintiff and appellant are
to read:
      Law Office of Leslie Ellen Shear, Julia C. Shear Kushner
and Leslie Ellen Shear for Plaintiff and Appellant.
      There is no change in the judgment.
      The opinion in the above-entitled matter filed on
November 1, 2017, was not certified for publication in the Official




                                  1
Reports. For good cause it now appears that the opinion should
be published in the Official Reports, and it is so ordered.




      ROTHSCHILD, P. J.         CHANEY, J.         LUI, J.




                               2